OpinioN by
Judge PRyoe:
There was no direction given the commissioner by the judgment to value the property sold, and not being subject to appraisement, the valuation made, and the requirement by the commissioner that it should bring two-thirds of its value, enured to the benefit of the *135owner, and prejudiced the rights of the creditor. We perceive no reason for disturbing the judgment or sale.

Morton & Parker, for appellant.


Beck & Thornton, D. G. Falconer, for appellees.

Judgment affirmed.